Citation Nr: 0636452	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-24 967A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent, 
prior to June 24, 2005, for diabetes mellitus.  

2.  Entitlement to a rating higher than 40 percent for 
diabetes mellitus beginning June 24, 2005.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left eye, with traumatic 
cataract, iridoplegia, and headaches, currently 10 percent.  

4.  Entitlement to an initial rating higher than 10 percent, 
prior to September 8, 2005, for diabetic neuropathy of the 
right foot, and a rating higher than 20 percent beginning 
September 8, 2005.  

5.  Entitlement to an initial rating greater than 10 percent, 
prior to September 8, 2005, for diabetic neuropathy of the 
left foot, and a rating higher than 20 percent beginning 
September 8, 2005.  

6.  Entitlement to an effective date earlier than December 
14, 2004, for the grant of service connection for glaucoma 
and cataract of the left eye secondary to insulin-dependent 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  

A rating decision in March 2002 granted service connection 
for diabetes mellitus associated with herbicide exposure and 
assigned a 20 percent rating retroactively effective from 
February 2001.  That decision also denied an increased rating 
for the veteran's service-connected left eye disability with 
headaches, rated 10 percent.  He disagreed with that decision 
and this appeal ensued.  

The veteran also more recently submitted a statement in July 
2006 wherein he disagreed with the effective date of June 24, 
2005, which was assigned for the higher 40 percent rating for 
his diabetes mellitus in a June 2006 rating decision.  
He contended the higher rating should date back to at least 
January 2002.  Because this effective date issue involves 
identical considerations as the appealed issue regarding his 
purported entitlement to a higher initial rating for his 
diabetes mellitus, these issues - in effect - are one and 
the same and will be considered accordingly.  

In the July 2006 statement from the veteran, he also 
indicated that he had never received an award for the loss of 
use of his penis due to his diabetes.  He is mistaken in this 
regard, however.  A rating decision in June 2002 granted 
service connection for erectile dysfunction, assigning a 0 
percent rating, and also established his entitlement to 
special monthly compensation (SMC) for loss of use of a 
creative organ.  But to the extent his comments may be 
raising a claim for a higher rating for his erectile 
dysfunction, this additional issue is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2006).

In addition, the veteran stated in his July 2006 letter that 
he had been out of work for three years, taking an early 
retirement due to his ailments.  To the extent this comment 
is perhaps raising a claim for a total disability rating 
based on individual unemployability (TDIU), this additional 
issue also has not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  So it, too, is 
referred to the RO for appropriate development and 
consideration.

The Board remanded this case in May 2005 for additional 
procedural and evidentiary development.  Some of that 
development has been completed, but other portions remain 
incomplete.  Therefore, the Board will consider the issues 
relating to an increased rating for diabetes mellitus in this 
decision.  Regrettably, though, the other issue that was the 
subject of the May 2005 remand must again be remanded.  

As noted in the May 2005 remand, the veteran's request for a 
personal hearing before the Board in Washington, DC, was 
deemed withdrawn inasmuch as he had failed to appear for the 
scheduled hearing, had not justified his absence, and had not 
requested to reschedule the hearing.  See 38 C.F.R. 
§ 20.702(d) (2006).  And nothing has changed in the more than 
one year since.  

The claims for higher ratings for residuals of a shell 
fragment wound of the left eye and diabetic neuropathy of the 
feet, and for an earlier effective date for the award of 
service connection for glaucoma and cataract of the left eye 
secondary to insulin-dependent diabetes mellitus, are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

The medical evidence shows that, throughout the appeal 
period, the veteran's diabetes mellitus has required insulin, 
an oral hypoglycemic agent, and a restricted diet.  And even 
assuming his diabetes also has required regulation of his 
activities, there still is no indication of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for diabetes mellitus prior to June 24, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.119, Code 7913 (2006).  

2.  The criteria also are not met for a rating higher than 40 
percent for the diabetes mellitus from June 24, 2005, onward.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.119, Code 7913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of June 2001 and May 2005 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through June 2005 have 
been obtained and he was provided several VA compensation 
examinations.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in June 
2002 - not until after sending the veteran a VCAA letter in 
June 2001.  But also bear in mind the Board remanded this 
case to the RO in May 2005, partly to ensure compliance with 
the VCAA, and after sending the veteran the May 2005 VCAA 
letter to comply with the Board's remand directive, the RO 
readjudicated his claim in the June 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and prior SSOC.  
Consequently, there has been an additional readjudication of 
the claim since providing content-complying VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher rating, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating.  He admittedly was not 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted, but 
this was nonprejudicial because the Board is denying his 
underlying claim for a higher rating - thereby rendering the 
downstream effective date element moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolve in the 
veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the rating assigned following 
the initial grant of service connection for diabetes mellitus 
and the multiple residuals of it.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a 
traditional claim for an increased rating for an established 
service-connected disability and an appeal, as here, from the 
initial rating assigned for a disability upon granting 
service connection.  In this latter situation, the Board must 
evaluate the level of impairment due to the disability 
throughout the entire period since the effective date of the 
award, considering the possibility of assigning a "staged" 
rating to compensate the veteran for times when his 
disability may have been more severe than at others.  See 
Fenderson, 12 Vet. App. at 125-26.  In any event, in 
evaluating his claim, all regulations that are potentially 
applicable through assertions and issues raised in the record 
will be considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent rating.  A 60 percent rating is warranted if the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  For diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities, a 40 percent 
rating is to be assigned.  A 20 percent rating is warranted 
for diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  If diabetes mellitus 
is manageable by restricted diet only, a 10 percent rating is 
appropriate.  Code 7913.  

In February 2001, the veteran's representative indicated the 
veteran wanted to establish his entitlement to service 
connection for diabetes mellitus due to his exposure to 
herbicides (the dioxin in Agent Orange) during service.  

A rating decision in March 2002 granted service connection 
for diabetes mellitus due to the veteran's presumed exposure 
to herbicides during service and assigned a 20 percent rating 
retroactively effective from the date of receipt of his claim 
in February 2001.  After more recently considering additional 
evidence, the RO issued another decision in June 2006 
increasing the rating for the diabetes to 40 percent, but 
only effective from June 24, 2005 (i.e., not the initial 
February 2001 effective date).  So this appeal concerns 
whether the veteran was entitled to an initial rating higher 
than 20 percent for the period prior to June 24, 2005, and 
whether he is entitled to a rating higher than 40 percent 
from that date onward.  The Board will consider these issues 
together.  

An insurance form completed by a private physician and dated 
in June 2001 reflects a diagnosis of diabetes and indicates 
the veteran was then taking both oral hypoglycemic medication 
and insulin.  It was noted that he then weighed approximately 
275 pounds.  A letter from the same physician dated in 
September 2001 states the veteran had been followed in his 
office since 1985 and that his medical problems included 
diabetes.  The physician indicated the veteran was taking 
insulin twice a day.  

A VA compensation examination was conducted in April 2002.  
It was noted that the veteran was taking oral hypoglycemic 
medication and insulin.  He reported that he exercised on a 
Stairmaster and a bicycle at least three miles every other 
day because he was limited; he indicated that he could not 
walk due to his problem with his feet.  He also reported 
having had four to six hypoglycemic episodes in the last 
month, although he denied having any hypoglycemic episode 
requiring intervention.  It was noted he weighed 273 pounds.  

A private physician wrote in May 2002 indicating the 
veteran's diabetes required insulin, a restricted diet, and 
regulation of his activities to include daily exercise on a 
stationary bicycle, step-master, and a walking program.  
Another private physician wrote an essentially identical 
letter on June 24, 2005, noting also that the veteran 
complained of swollen feet and fatigue after walking short 
distances.  The physician commented that the veteran was then 
being treated with medications, including insulin and an oral 
hypoglycemic agent and a restricted diet, "as well as a 
regulation of activities to include daily exercise on 
stationary bike, step-master, and a walking program."  

Another VA compensation examination was conducted in 
September 2005.  It was noted the veteran had never been 
hospitalized for control of his diabetes, ketoacidosis, or 
hypoglycemic reactions.  He had seen a dietician who gave him 
instructions on his diet, which he indicated he tried to 
adhere to as much as possible.  He reported that he was 
taking insulin twice a day.  He indicated that he would walk 
a mile twice a week.  Neither he nor the examiner commented 
on any limitation of activities due to the diabetes.  The 
examiner did state that the veteran's weight had been 
"steady" at 290 pounds.  

The criteria for evaluating diabetes mellitus are very 
straightforward, as have been the veteran's manifestations of 
the disease.  Throughout the appeal period, he has taken both 
oral hypoglycemic medication and insulin.  The evidence also 
shows that a restricted diet has been recommended, although 
he has apparently sometimes had difficulty adhering to it 
closely.  He also has had to regulate his activity, in the 
sense that he has an exercise regimen using the stair-master, 
etc., and indeed his doctors have confirmed this.  So 
clearly, the criteria are met for at least a 20 percent 
rating under Code 7913.  But also importantly, he has never 
been hospitalized for treatment of his diabetes and there is 
no indication he has ever had any episodes of ketoacidosis or 
hypoglycemic reactions.  He does see his physician regularly, 
but not necessarily for treatment/evaluation of his diabetes; 
rather, the manifestations of his diabetes - and the 
treatment for them - have remained essentially stable 
throughout the appeal period, except for evidence 
contemporaneous to when his rating was increased to 40 
percent.

The record also shows the veteran has peripheral neuropathy 
in both feet, but separate compensable ratings already have 
been assigned for this additional disability as a 
complication of the diabetes.  And these are separate claims 
being adjudicated separately.

The RO initially assigned a 20 percent rating for the 
veteran's diabetes, and as alluded to a more recent decision 
in July 2006 increased the rating to 40 percent - effective 
June 24, 2005, apparently based on the letter from the 
veteran's private physician written on that date.  While that 
physician stated that the veteran's diabetes required 
"regulation of activities," he indicated that he had 
recommended an exercise program that included daily exercise 
on a stationary bike, step-master, and a walking program.  So 
this doctor's use of the term "regulation of activities" in 
this context was, in actuality, a means to describing a 
program of increased physical exercise for the veteran, 
rather than a limitation of his activities, as contemplated 
by Code 7913.  This code specifically defines the term 
"regulation of activities" to mean "avoidance of strenuous 
occupational and recreational activities."  And there is no 
evidence that any physician has recommended the veteran 
curtail or avoid any activities because of his diabetes.  
So even accepting this doctor's statement at face value 
provides the initial indication the veteran had to "regulate 
his activities," even in this erroneous context.  And the RO 
already increased the veteran's rating to 40 percent as of 
the date of this doctor's statement, on the basis of this 
relevant consideration.  So to receive a rating higher than 
40 percent, the veteran would have to show he experiences 
additional symptoms - that is, those other than the ones 
mentioned and exclusive of mere "regulation of activities."

Also keep in mind the RO already has effectively "staged" 
the veteran's rating by increasing it from 20 to 40 percent 
as of June 24, 2005, on the basis of the private physician's 
comments concerning the purported need for "regulation of 
activities."  See Fenderson, 12 Vet. App. at 125-26.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  As already pointed out, there is no indication he has 
ever been hospitalized for treatment of his diabetes mellitus 
since his separation from military service, much less on a 
frequent basis.  Neither does the record reflect marked 
interference with his employment, meaning above and beyond 
his former 20 percent and now higher 40 percent ratings.  
These existing ratings already take into account some 
corresponding impairment in his earning capacity.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  



For all the foregoing reasons, the claim for an initial 
rating greater than 20 percent for the diabetes mellitus 
prior to June 24, 2005, must be denied.  In addition, the 
claim for a rating higher than 40 percent from that date 
onward also must be denied.  And since, for the reasons and 
bases stated, the preponderance of the evidence is against 
the claims, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating greater than 20 percent for diabetes 
mellitus prior to June 24, 2005, is denied.  

A rating greater than 40 percent for diabetes mellitus 
beginning June 24, 2005, also is denied.  


REMAND

The residuals of the veteran's left eye injury are rather 
complex.  The record indicates he has had decreased visual 
acuity and headaches, as well as evidence of a traumatic 
cataract, for many years.  In recent years, also due to the 
injury, he has developed glaucoma, for which he has had 
surgery, and he has also had the cataract surgically 
extracted, with implantation of an intraocular lens.  

A recent rating decision in July 2006 assigned a separate 20 
percent rating for the glaucoma and cataract, retroactively 
effective from December 2004.  In a letter received from the 
veteran in July 2006, so later that same month, he disagreed 
with the rating assigned for this disability as well as the 
effective date.  The RO, however, has not provided him a 
statement of the case (SOC) regarding either of those issues 
or given him an opportunity to perfect an appeal to the Board 
concerning this additional claim by submitting a timely 
substantive appeal (VA Form 9 or equivalent statement).  
Therefore, the Board must remand - rather than merely refer 
- this claim to the RO via the AMC to cure this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Regarding the veteran's glaucoma and cataract, VA's rating 
schedule provides that both of these conditions are to be 
rated primarily on the basis of impairment of visual acuity 
or field loss, pain, rest requirements, or episodic 
incapacity.  See Codes 6003, 6013, and 6029.  The Board's May 
2005 remand directed that an ophthalmological examination be 
scheduled to ascertain the current severity and 
manifestations of his service-connected residuals of a shell 
fragment wound of the left eye, with traumatic cataract, 
iridoplegia, and headaches.  An eye examination was conducted 
in August 2005, but the examiner stated the veteran would 
return to the clinic for completion of testing for visual 
field loss.  And the record does not contain the report of 
this subsequent testing or otherwise indicate it was 
completed.  Because the medical evidence indicates the 
veteran may have some visual field loss, this testing is 
necessary to properly assess the severity and extent of the 
residuals of his eye injury.  Therefore, another remand is 
required to obtain the report of the August 2005 visual field 
loss examination, if it indeed was completed, or to obtain 
another examination if it was not.  

In addition, the August 2005 examiner did not comment on the 
frequency or severity of any headaches that are attributable 
to the veteran's service-connected eye disability.  This 
information is needed to determine whether a separate 
compensable rating is warranted on this basis.  Moreover, the 
August 2005 examiner noted the veteran had ptosis of the left 
eyelid that was likely surgical in nature; assuming that 
condition is a residual of the eye injury, a better 
description is needed in order to properly rate that 
disability.  

Finally, the veteran's July 2006 letter expressed 
disagreement with the ratings that were assigned for diabetic 
neuropathy of each foot in the June 2006 rating decision.  
But there is no SOC and VA Form 9 or equivalent statement 
concerning these additional claims to give the Board 
jurisdiction to consider them.  38 C.F.R. § 20.200.  So they 
must be remanded, rather than referred, for completion of 
these procedures.  See Manlincon, supra.  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran and his accredited 
representative notice complying with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), concerning all remanded 
issues.  

2.  Obtain a copy of the report of any 
visual field testing that was conducted 
in the VA clinic in August 2005.  

3.  Obtain up-to-date copies of all 
treatment records identified by the 
veteran.  

4.  Schedule the veteran for another VA 
ophthalmologic examination to ascertain 
the current severity and manifestations 
of his service-connected residuals of a 
shell fragment wound of the left eye, 
with traumatic cataract, iridoplegia, and 
headaches.  Conduct all diagnostic 
testing and evaluation needed to make 
this determination - in particular, 
visual field testing.  See VBA Fast 
Letter 06-21, November 8, 2006, 
concerning acceptable additional devices 
for measuring visual fields.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  In 
particular, the examiner should comment 
on the frequency and severity of any 
headaches due to the service-connected 
eye disability, as well as the degree of 
disfigurement or amount of obscuring of 
the pupil due to any left eye ptosis that 
is present.  The examiner's report should 
discuss the rationale for all opinions 
provided.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

5.  Then readjudicate the veteran's claim 
for an increased rating for residuals of 
a shell fragment wound of the left eye, 
with traumatic cataract, iridoplegia, and 
headaches under all applicable criteria, 
including 38 C.F.R. §§ 4.76, 4.76a, 
4.83a, 4.84a, Codes 6003, 6013, 6019, 
6029, and 6061-6079, 4.118, Code 7800, 
and 4.124a, Code 8100.  

6.  Also send the veteran and his 
representative an SOC pertaining to the 
claims for:  a) increased ratings for 
diabetic neuropathy of both feet; b) an 
effective date earlier than December 14, 
2004, for service connection for glaucoma 
and cataract secondary to insulin-
dependent diabetes mellitus; and c) a 
greater initial rating for glaucoma and 
cataract secondary to insulin-dependent 
diabetes mellitus.  If, and only if, he 
submits a timely substantive appeal (VA 
Form 9 or equivalent statement) in 
response should those claims be returned 
to the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


